Citation Nr: 1146903	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for type 2 diabetes mellitus.

4.  Entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability.

5.  Entitlement to a rating greater than 10 percent for service-connected frontal sinusitis with ear infection.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran filed a notice of disagreement with respect to a September 2010 RO rating decision which denied claims of entitlement to service connection for type 2 diabetes mellitus, muscle cramping, and hallucinations.  The RO issued a Statement of the Case (SOC) in April 2011.  In response, the Veteran submitted a VA Form 9 in April 2011 which limited his appeal to the diabetes mellitus claim.

In a statement received in May 2011, the Veteran declined an opportunity to present testimony before the Board.

The issues of entitlement to higher ratings for service-connected thoracolumbar spine disability and frontal sinusitis with ear infection, as well as the claim of entitlement to service connection for GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's depressive symptoms and dysthymic disorder result from service-connected posttraumatic stress disorder (PTSD).

2.  The Veteran did not incur traumatic injury to the right shoulder during active service, he has not experienced recurrent or persistent right shoulder symptomatology since active service, and his currently diagnosed right shoulder osteoarthritis with impingement syndrome is not shown to be causally related to an event during active service.

3.  The Veteran does not currently manifest type 2 diabetes mellitus disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression and dysthymic disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Service connection for right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for his depressive symptoms.  He is service-connected for PTSD.  He also seeks to establish entitlement to service connection for right shoulder disability, claimed as a result of traumatic injury during a motorcycle accident in service.  Finally, he claims that he manifests "prediabetes" which warrants service connection on a presumptive basis due to his conceded exposure to herbicides during active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran, who served in the Republic of Vietnam during the Vietnam War, is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).  Under 38 C.F.R. § 3.309(e), type II diabetes mellitus is subject to presumptive service connection as an herbicide-related disease.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Depresssion

The Veteran formally filed a claim of service connection for depression in November 2007, which he claimed was caused by service-connected erectile dysfunction.  In pertinent part, his VA clinical records reflect a positive depression screen in February 2007.  A February 2008 VA clinical record reflected a diagnosis of dysthymia.  At that time, the Veteran was referred for a PTSD evaluation due to insomnia and nightmares.

Thereafter, the Veteran was diagnosed with PTSD in the clinical setting as well as by VA Compensation and Pension (C&P) examination in March 2010.  His PTSD symptoms include reexperiencing of traumatic events, persistent avoidance of stimuli associated with traumatic events, feelings of detachment from others, marked diminishment in participation in external activities, increased arousal symptoms, sleep difficulty, anger outbursts, irritability, concentration difficulty, hypervigilance, exaggerated startle response, agitation in social settings, feelings of guilt, and sad effect.  The March 2010 VA examiner opined that the Veteran had a single psychiatric diagnosis of PTSD.

However, a May 2009 VA physician letter states that the Veteran should be service-connected for both PTSD and depression.

The Board observes that depressed mood is listed as a symptom which supports a 30 percent rating for PTSD.  See 38 C.F.R. § 4.130, DC 9411.  Thus, for all practical purposes, the Veteran is already service-connected for depressive symptoms attributable to PTSD.

However, the May 2009 VA physician letter provides a separate diagnosis of depression which has been attributed to service-connected origin.  The Board observes that the diagnosis of dysthymic disorder, which is previously noted in the VA clinical records, is defined as a depressed mood for most of the day for at least 2 years.  See generally American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (DSM- IV). 

To the extent that any controversy exists as to whether the Veteran is entitled to VA compensation for depressive symptomatology, the Board specifically finds that the Veteran's depressive symptoms and dysthymic disorder result from his service-connected PTSD.  To this extent only, the claim is granted.

Right shoulder disability

The Veteran seeks service connection for right shoulder disability which he specifically claims has been chronically painful since a motorcycle accident in July 1976.

The Veteran's service treatment records (STRs) specifically document that the Veteran was involved in a motorcycle accident on July 19, 1976.  A military sick call record described an injury to the right leg with examination focused on the right thigh.  The Veteran was initially diagnosed with a muscle strain treated with Parafon Forte, warm moist heat and limitation to quarters for 24 hours.  A follow-up examination the next day only reported continued thigh pain with muscle twitching.  His medication was changed to Robaxin, and he was continued on rest for another 24 hours.  On July 21, 1976, the Veteran reported feeling better although he described some right knee stiffness which may have been attributable to immobilization.  At that time, the Veteran was given an assessment of muscle strain vs. bruise resolving.  He was given restrictions from lifting, pushing, pulling, crawling, climbing, running and bending for 10 days.

Overall, the records related to the July 1976 motorcycle accident do not reference any injury or symptomatology involving the right shoulder.

The remainder of the Veteran's STRs also reflects no lay or medical evidence of right shoulder injury or disability.  There is a history of minor right hand injury in April 1977 limited to pain of the wrist area.  A December 1977 neurology record noted the Veteran's complaints of episodic numbness of the shoulder and knees, which were described as a peculiar collection of symptoms.  In October 1978, the Veteran reported back pain which radiated to both shoulders.  He was treated for right elbow tenosynovitis in June 1979.  In August 1979, the Veteran started to receive treatment for left shoulder pain.

Additionally, the Veteran underwent formal military examinations in October 1977, October 1978, and September 1980.  The Veteran did not refer to injury or disability related to the right shoulder with examinations failing to identify a chronic right shoulder disability.

The STRs provide evidence against this claim as they reflect no lay or medical evidence of right shoulder injury or chronic right shoulder symptomatology.

Postservice, the Veteran first specifically sought treatment for right shoulder pain in January 2008.  At that time, he reported the presence of this pain "for the last several months."  He was diagnosed with right shoulder pain due to acromioclavicular joint arthritis as well as impingement syndrome.

The postservice medical records provide no support for this claim as they fail to reflect treatment for right shoulder disability until more than 27 years following service discharge.  This lapse of time between service discharge and the first documented treatment is not consistent with a finding of recurrent and/or persistent right shoulder disability since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Board finds no clear, credible evidence of right shoulder disability first being manifested during active service, or in the years thereafter.

As there is no credible evidence of arthritis involving the right shoulder within the first postservice year, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

The Board next finds that service connection may not be established based on chronicity of disability in service, or post-service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage, 10 Vet. App. at 494-97.  In this respect, the Veteran's report of recurrent and/or persistent symptoms of right shoulder pain since service is not consistent with the overall evidentiary record. 

First, the Board finds that the Veteran's current recollections of experiencing chronic right shoulder pain since the July 1976 motorcycle accident is inconsistent with the STRs, which fail to reflect any lay report of right shoulder pain at the time of the accident or any abnormal physical findings other than right thigh injury.  The Veteran offers no persuasive rationale as to why the STRs do not contain any reference to right shoulder pain or abnormality at that time.  This inconsistency provides evidence tending to impeach the overall credibility of his assertions.

Second, after the 1976 motorcycle accident, the Veteran's STRs do not contain a single STR entry specifically for right shoulder impairment or abnormality for the remaining three years of active service other than a nebulous numbness sensation as part of a constellation of "peculiar" symptoms in 1977 and as part of referred pain from the back in 1979.  Notably, the Veteran is shown to have been involved with heavy lifting activities.  The lack of treatment for right shoulder pain, in the context of performing duties requiring right upper extremity use, is not consistent with a finding of actual right shoulder impairment during active service.

Third, the Veteran did not report any right shoulder abnormality during formal military examinations in October 1977, October 1978, and September 1980.  He did, however, identify various symptoms attributable to other disabilities on these examinations.  Again, the Veteran offers no persuasive rationale as to why he would be silent to right shoulder pain symptoms when he was fully capable of describing aspects of other disabilities.  The most logical explanation for this disparity would be the fact that the Veteran did not experience right shoulder pain as now recalled almost three decades later.

Fourth, the Veteran did not identify any disability attributable to the right shoulder in his many VA compensation filings prior to October 2008.  Significantly, the record reflects that the Veteran underwent a work physical in May 1982 for a job involving loading and unloading vehicles with heavy lifting of 45 pounds and over.  At that time, the extremities demonstrated active, full range of motion (AFROM).  The Veteran himself certified that he did not have a medical disorder or physical ailment which would interfere with these job duties.  This evidence is also not consistent with the current allegation of persistent and recurrent symptoms of disability since service.

Fifth, the Veteran's initial statement to his treating physician in January 2008, which reported a recent onset of pain, contradicts his later voiced allegation of persistent or recurrent right shoulder symptomatology since service.  The contradictory statements themselves tend to impeach the overall reliability of the Veteran's statements.  In any event, the Board places greater probative weight to the Veteran's report to the VA examiner in 2008, as it was made in the context of seeking appropriate medical treatment rather than the later context of seeking VA compensation.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

In this context, the Board must also review the Veteran's current allegations that the motor cycle accident involved a right shoulder injury, made more than 27 years after the fact.  He argues that common sense dictates a finding of right shoulder injury since he fell on his right leg.

The Board, however, does not find that common sense dictates a finding that the Veteran injured his right shoulder during the 1976 motor cycle accident.  In this respect, the STRs do not fully describe the mode of injury and clearly do not contain findings consistent with a right shoulder injury.  The only evidence at this point of a right shoulder injury involves the Veteran's current recollections of events that occurred more than 27 years ago.  The Veteran is clearly competent to describe the mode of accident and injury. 

However, as held above, the Veteran has provided VA inconsistent and irreconcilable histories regarding the onset of recurrent and/or persistent right shoulder pain since service.  In short, he is not deemed a reliable historian.  For these reasons, the Board finds that his current description of an actual right shoulder injury during the motorcycle accident is entitled to no probative weight as his testimony has been fully discredited on this issue.

The Board further finds no persuasive medical evidence of a nexus between the Veteran's current right shoulder disability and active service.  In this respect, the Board acknowledges a private examiner's April 2009 statement with regard to a diagnosis of right acromial impingement syndrome which reads as follows:

I cannot rule out the possibility that [the right shoulder problem is] the result of the patient's motorcycle accident in 1976.  He was apparently completely pain free prior to that accident and has had pain since the accident.

As held above, the Board rejects the Veteran's alleged history of actual right shoulder injury during the 1976 motorcycle accident as well as his alleged history of recurrent or persistent right shoulder pain since service.  As such, the Board finds that the opinion from this private examiner holds no probative value in support of the claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value)

The RO has also obtained a medical opinion based upon the Veteran's alleged history of right shoulder injury and treatment in service.  In April 2011, a VA examiner went so far as to find that the Veteran did not incur a right shoulder injury in the motorcycle accident.  This opinion was based upon direct review of the STRs.  While the Board is the ultimate finder of fact on this particular issue, the Board must acknowledge that a medical examiner found that the Veteran's allegations of actual injury are not consistent with the medical records.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by the Board when making credibility determinations in the absence of evidence, and suggesting a framework for resolving this dilemma which includes asking the examiner if the allegations are consistent with the medical findings).

With respect to this opinion, the Board acknowledges that the examination report itself is deficient pertaining to other claims on appeal, including an inaccurate reference to the Veteran as a "she" and having a menstrual cycle.  However, with respect to the right shoulder claim, the VA examiner had knowledge of the correct facts in this case as evidenced in the body of the examination report.  Overall, the April 2011 VA examiner's finding bolsters the Board's credibility determination in this case.

Regardless, the Board has found that the Veteran's allegations of actual right shoulder injury as well as his allegations of persistent and recurrent symptoms of disability since service are not credible.  As such, any medical provider would have no factual basis for providing a favorable nexus opinion in this case.  While the RO's opinion request could be interpreted as implicitly accepting a finding of right shoulder injury in service, the Board observes that it is not bound by a factual determinations made by the RO.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009).

In this case, the only remaining evidence tending to support a causal relationship between the Veteran's current right shoulder disability and active service is the statements from the Veteran himself.  The Board notes that the Veteran is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to medical etiology matters.  Looking at his allegations closely, the Veteran only provides vague allegations lacking any specific rationale which could be used to service-connect this disability.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  In any event, as held above, the Veteran's allegations as to the mode of right shoulder injury and the onset of right shoulder pain in service are rejected.  Any opinion he offers would be based on an inaccurate factual predicate and, thus, entitled to no probative weight. 

In summary, the Board finds that both service and post-service medical records provide evidence against this claim, outweighing the Veteran's allegations and opinions.  Accordingly, the Board finds that the preponderance of the evidence is against his service connection claim for right shoulder disability.  38 U.S.C.A. § 5107(b).  The appeal regarding this claim, therefore, is denied. 

Diabetes mellitus

The Veteran also seeks to establish service connection for "prediabetes."  His claim may be properly summarized from a VA clinic letter, submitted in September 2010, which summarized his laboratory findings as follows:

... 

The test listed below is the HGA1C test, his measures the blood sugar averages over the past 3 months.  Under the new recommendations from the American Diabetes Association, an HGA1C of 5.7% to 6.4% should be considered prediabetes and an A1C of 6.5% or higher merits a diagnosis of diabetes.

HEMOGLOBIN A1C	9/15/10	6.30
				6/11/10	5.80

...

A review of the Veteran's claims folder, however, does not reflect a formal diagnosis of diabetes mellitus.  As indicated by the VA clinic letter, the current standard for diagnosing diabetes requires A1C values of 6.5% or higher.  The clinical records associated with the claims folder do not reflect any A1C values of 6.5% or higher to suggest that the standard for diagnosing diabetes mellitus has been met at any time during the appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim. 

Unlike McClain, the Veteran has never met the criteria for a formal diagnosis of diabetes mellitus at any time during the appeal period.  Quite simply, the evidence of record does not establish a diagnosis of type 2 diabetes mellitus for any time during the Veteran's lifetime, and hopefully never will.  The fact that the Veteran has A1C values in the prediabetes range does not meet the standard for an actual diagnosable disability subject to service connection.  See, e.g., 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (Suppl. Information - Endocrine System) (stating VA's policy that service connection applies to diseases and the residuals of injury - not symptoms or clinical findings such as laboratory test results). 

In the event the Veteran is formally diagnosed with diabetes mellitus, then the Veteran is encouraged to file a compensation disability claim as type 2 diabetes mellitus may be established on a presumptive service connection basis due to his Vietnam service.

In sum, the Board finds that the Veteran's claim of entitlement to service connection for diabetes mellitus must be denied at this time due to lack of a current disability.  The Veteran himself argues that he manifests prediabetes.  Even if presumed true, this allegation is insufficient to substantiate his claim of a current disability.  To the extent that he argues he actually manifests diabetes mellitus, the Board must find that the Veteran is not competent to self-diagnose himself with diabetes mellitus.  The VA letter sets forth an objective laboratory standard which is not met at this time.  This evidence greatly outweighs the Veteran's personal opinion.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is denied.



The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the depression claim, the Board is granting in full the benefits sought on appeal.  As such, the Board need not discuss any potential error with regard to VA's duty to notify or duty to assist.

With respect to the right shoulder claim, a pre-adjudicatory RO letter dated November 2008 fully satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate this claim, the relative duties on the part of the Veteran and VA in developing this claim, and the criteria for establishing an initial disability rating and effective date of award.

With respect to the diabetes claim, a pre-adjudicatory RO letter dated May 2010 fully satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate this claim, the relative duties on the part of the Veteran and VA in developing this claim, and the criteria for establishing an initial disability rating and effective date of award.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA has obtained all relevant, identified, and available evidence.  The RO obtained the Veteran's STRs with no indication that the STRs are incomplete. 

The RO has also obtained all available VA clinical records, including all treatment records from the Richmond VA Medical Center from 1982 to 2000.  See Record response from the McGuire Medical Center in September 2010.  Thus, the Board finds that VA has satisfied it duty to obtain VA clinical records.

The Board further notes that there is no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  The record only reflects that the Veteran may have filed a disability claim in 1981 for a brief time period of not working.  See generally Forms SSA-827 (3-80) and OA-D828 received in September 1981.  At that time, the Veteran reported hypertension and back problems.  See generally VA Form 21-4138 filed in August 1981.  Overall, there is no showing that these records contain any relevant records pertaining to the right shoulder or claimed diabetes mellitus disabilities.

Additionally, VA obtained a medical opinion with respect to the right shoulder claim in April 2011.  As addressed in the remand below, this examination report contains some irregularities and inaccuracies warranting reexamination for two separate issues on appeal.  However, with respect to the right shoulder claim, the examination report does not reflect any factual or transcription errors.  Rather, the VA examiner accurately cited the relevant STRs and postservice medical records, and provided a reasoned opinion actually rejecting the lay report of right shoulder injury.  

Important for this decision, the Board need not rely on this opinion to decide the case as the Veteran's allegations of right shoulder injury with persistent or recurrent symptomatology since service has been rejected in its entirety.  Therefore, the Board finds no factual basis upon which an award of service connection can be based.  To the extent any deficiency exists in the April 2011 examination report, such deficiency is harmless given the Board's factual findings.

With respect to the diabetes mellitus claim, the Board notes that the Veteran has submitted a medical document specifying the laboratory findings necessary to formally diagnose diabetes mellitus.  The Board has employed a mechanical process of reviewing the laboratory findings against this objective standard, and finds no evidence suggesting that the criteria for diagnosing diabetes mellitus have been met.  Thus, the Board finds no basis to obtain medical examination or opinion on this issue.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

ORDER

The claim of service connection for depression and dysthymic disorder is granted.

The claim of service connection for right shoulder disability is denied.

The claim of service connection for type 2 diabetes mellitus is denied.


REMAND

The Veteran seeks a rating greater than 20 percent for service-connected thoracolumbar spine disability.  On VA examinations in March 2010 and May 2011, the Veteran described bowel and bladder dysfunction which he attributed to service-connected thoracolumbar spine disability.  In the March 2010 examination, the Veteran asserted fecal leakage requiring daily use of pads. 

In both examination reports, the VA examiner listed bowel and bladder dysfunction as "subjective" complaints of the Veteran without addressing whether the symptoms represented a chronic neurologic manifestation of intervertebral disc syndrome (IVDS).  In the May 2011 report, this examiner identified a right lower extremity sensory deficit at the L4-S1 levels yet concluded that there were no signs of lumbar spine IVDS with chronic and permanent nerve root involvement.  

On this set of facts, the Board finds that additional VA examination of the Veteran is necessary to identify all chronic orthopedic and neurologic manifestations of thoracolumbar spine IVDS.  Notably, the RO has granted service connection for right lower extremity radiculopathy which implicitly recognizes IVDS as part and parcel of service-connected thoracolumbar spine disability.

The Veteran also seeks a rating greater than 10 percent for service-connected "frontal sinusitis with ear infection," which has been historically rated under Diagnostic Code (DC) 6512.  This diagnostic code evaluates frontal sinusitis based upon the frequency and duration of incapacitating or non-incapacitating sinusitis episodes.  38 C.F.R. § 4.97, DC 6512.  

The Veteran's VA clinical records primarily reflect his treatment for allergic rhinitis or "rhinosinusitis."  This disability is rated under the criteria of DC 6522, which evaluates allergic or vasomotor rhinitis based upon the presence of polyps or the degree of nasal passage obstruction.  Notably, the Veteran's September 1980 separation examination reflected an assessment of seasonal allergic rhinitis associated with sinus congestion.

In a VA Form 21-4138 filing received in January 2008, the Veteran alleged that his service-connected sinus medications include ipratroprium bromide (oral and nasally).  He has also referred to treatment by the Gloucester Medical Association for his "sinusitis" symptoms.  See VA Form 21-4142 received in December 2007.  However, a review of the records reveals that the Veteran is actually referring to treatment for separately diagnosed chronic obstructive pulmonary disease (COPD) otherwise referred to as asthma, bronchitis and reactive airways disease (RAD).  These disorders are evaluated by pulmonary function testing results, or the need for various medications used to treat the disorder.  See 38 C.F.R. § 4.97, DC 6600-6604. 

Overall, the Veteran appears to believe that symptoms referable to the currently nonservice-connected allergic rhinitis and pulmonary disabilities are part and parcel of the service-connected "frontal sinusitis with ear infection."  In light of the similar symptomatology shared by these disorders, the reference to treatment for allergic rhinitis inservice and the mixed diagnosis of "rhinosinusitis," the Board finds that service connection issues for allergic rhinitis and pulmonary disabilities are inextricably intertwined with the issue of entitlement to an increased rating for "frontal sinusitis with ear infection" currently on appeal.

The Board observes that the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board will direct the RO to address the service connection issues on remand. 

Finally, the Veteran has strongly objected to the April 2011 VA examiner opinion regarding the nature and etiology opinion of his GERD.  It is noted that the examiner's opinion incorrectly refers to this male Veteran as manifesting gastrointestinal symptoms during a "menstrual cycle" and otherwise referred to the Veteran as a "she" in the body of the examination report.

The Board does take note of the examiner report deficiency which appears to be a transcription problem.  However, the Board cannot rule out examiner error on this issue.  More importantly, evidence of record suggests that nonsteroidal anti-inflammatory (NSAIDS) medications used by the Veteran to treat service-connected disabilities may aggravate gastrointestinal upset.  See Private medical record dated September 1997 (reporting Veteran's inability to tolerate Ibuprofen on a regular basis, used in part to treat service-connected disability, due to gastrointestinal upset).  See also VA clinical record dated February 21, 2007 (recording Veteran's complaint of gastrointestinal upset when taking Motrin for longer than a week).  Thus, the Board will also seek opinion as to whether medications used to treat service-connected disability has caused or aggravated GERD disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate the issues of entitlement to service connection for allergic rhinitis, and entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disorder, asthma, bronchitis and reactive airways disease.  The Veteran should be advised of his appellate rights, and is hereby notified that these claims will not be considered by the Board unless properly appealed.

2.  Obtain clinical records of the Veteran's treatment at the Richmond, Virginia VA Medical Center (VAMC) since September 2010.

3.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the thoracolumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; and
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the alleged bowel and bladder dysfunction complaints.

4.  Schedule the Veteran for appropriate examination to determine the likely nature and etiology of his GERD disability.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:

	a) whether it is at least as likely as not that the Veteran's GERD disability first manifested during active service;

	b) whether it is at least as likely as not that the Veteran's GERD disability is caused by an event(s) during active service?

	c) whether it is at least as likely as not that the Veteran's GERD disability is caused by medications used to treat service-connected disability; OR 

	d) whether it is at least as likely as not that the Veteran's GERD disability has been permanently aggravated beyond the normal progress of the disorder as a result of medications used to treat service-connected disability?

For purpose of examination and opinion, the examiner is specifically requested to address the following:

* the Veteran's treatment for abdominal pain in October 1974;
* the Veteran's treatment for diarrhea in January 1977;
* the Veteran's treatment for gastroenteritis in September 1978;
* the Veteran's treatment for left upper chest pain in October 1978;
* the Veteran's treatment for gastroenteritis in November 1978;
* the Veteran's treatment for probable viral gastroenteritis in July 1979;
* the September 1997 private medical record which reported the Veteran's inability to tolerate Ibuprofen on a regular basis due to gastrointestinal upset;
* the February 21, 2007 VA clinical record recording Veteran's complaint of gastrointestinal upset when taking Motrin for longer than a week; and
* the May 2009 VA clinician opinion that the Veteran's STRs reflect treatment for GERD symptoms. 

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

5.  Thereafter, readjudicate the claims remaining on appeal.  With respect to the thoracolumbar spine disability, the RO should specifically consider alternate ratings for IVDS by either combing separate evaluations for the chronic orthopedic and neurologic disabilities, or the total duration of incapacitating episodes of IVDS, whichever results in the higher rating.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


